 

 

USDC SDNY
ne “MENT ie
ILE nie ,
UNITED STATES DISTRICT COURT PoC + BRON CALEY gm on:

SOUTHERN DISTRICT OF NEW YORK

nec oe cence eee esteceeeneeeeeeee: | bale DOT,

IN RE: : MEMORANDUM DECISION
: AND ORDER

03 MDL 1570 (GBD) (SN)

 

TERRORIST ATTACKS ON
SEPTEMBER 11, 2001

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)
Burlingame v. Bin Laden, et al., 02 Civ. 7230 (GBD) (SN)

GEORGE B. DANIELS, United States District Judge:

On January 31, 2020, the Burlingame Plaintiffs moved this Court to issue final
judgments against the Islamic Republic of Iran and award compensatory damages for pain
and suffering in light of personal injury claims sustained by the Plaintiffs during the
September 11, 2001 terrorist attacks. (The Burlingame XT Personal Injury Pls.’ Mot. for
Partial Final Js., ECF No. 5802.)! The moving Plaintiffs are individuals who were either on
site at the time of the terrorist attacks or who were in the vicinity of the areas where the
attacks occurred, causing subsequent damage. (/d. at 7.) Before this Court is Magistrate
Judge Sarah Netburn’s February 11, 2020 Report and Recommendation (the “Report’),
recommending that this Court grant Plaintiffs’ motion and recommending the amounts in
which each Plaintiff should be awarded pain and suffering damages. (Report, ECF No. 5915,

at 6-7.) This Court ADOPTS Magistrate Judge Netburn’s Report.

 

' All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See
In re Terrorist Attacks on September 11, 2007, 03 MDL 1570 (GBD) (SN).

1

 

 

 
I. LEGAL STANDARDS

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The
Court must review de novo the portions of a magistrate judge’s report to which a party
properly objects. /d Portions of a magistrate judge’s report to which no or “merely
perfunctory” objections are made are reviewed for clear error. Edwards v. Fischer, 414
F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citation omitted). Clear error is present only
when “upon review of the entire record, [the court is] left with the definite and firm
conviction that a mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d
Cir. 2006) (citation omitted).

No party has filed any objections. Accordingly, this Court reviews the Report for

clear error.

II. MAGISTRATE JUDGE NETBURN DID NOT ERR IN APPLYING THE
PERSONAL INJURY FRAMEWORK TO THE PLAINTIFFS

On February 7, 2020, Magistrate Judge Netburn established a framework to award
personal injury damages to individual Plaintiffs who had sustained injuries during the
September 11, 2001 terrorist attacks, which this Court adopted on February 14, 2020. (R. &
R. to the Honorable George B. Daniels (“Personal Injury Report”), ECF No. 5879, adopted
by Mem. Decision and Order, ECF No. 5946.) This framework outlined the personal injury

awards for individual Plaintiffs and is as follows:

 

Category of Injury Pain and Damages Award

 

Significant $5,000,000

 

 

 

 

 

 
 

Severe $7,000,000

 

Devastating $10,000,000

 

 

 

 

(Id. at 6.) In the Personal Injury Report, Magistrate Judge Netburn defined and categorized

39 66

what type of injuries this Court will typically consider to be “significant,” “severe,” or
“devastating,” and she also reserved this Court’s discretion to award further upward

departures in what appears to be exceptional circumstances. (/d. at 6-9.)

A. The Report Did Not Err in Determining That the Individual Plaintiffs Are
Entitled to Pain and Suffering Damages.

Magistrate Judge Netburn properly determined that awards of pain and suffering
damages, as broken down in Exhibit A of this opinion, are appropriate. Plaintiffs submitted
declarations wherein they extensively detailed the injuries they sustained during the
September 11, 2001 terrorist attacks. (See Decl. of Frank H. Granito, HI in Supp. of Mot.
for Partial Final J., ECF No. 5803.) The Report accurately describes the relevant injuries,
and Magistrate Judge Netburn did not err in her categorization of each injury as “significant,”

3

“severe,” or “devastating,” nor did she err in finding that Plaintiffs Ling N. Young and
Virginia DiChiara are each entitled to a $12,000,000 award, due to their respective
“devastating injuries . . . including severe burns and loss of mobility.” (Report at 2-3.)
Additionally, Magistrate Judge Netburn appropriately found that “Plaintiffs should also be

awarded prejudgment interest on these damages from September 11, 2001, through the date

of judgment, at a rate of 4.96 percent per annum, compounded annually.” (/d. at 6.)

Il. CONCLUSION

Plaintiffs’ Motion for Final Judgments, (ECF No. 5802), is GRANTED. It is

 

 

 
ORDERED that the Plaintiffs identified in the attached Exhibit A are awarded
judgments for pain and suffering damages as set forth in Exhibit A; and it is

ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96
percent per annum, all interest compounded annually over the same period; and it is

ORDERED that the Plaintiffs not appearing on Exhibit A and who were not
previously awarded damages may submit in later stages applications for punitive, economic,
and/or other damages awards that may be approved on the same basis as currently approved
for those Plaintiffs appearing on Exhibit A or in prior filings.

The Clerk of Court is directed to close the motions in 03 MDL 1570, (ECF No. 5802),

02 Civ 6977, (ECF No. 1240), and 02 Civ. 7230, (ECF No. 102), accordingly.

Dated: February 14, 2020
New York, New York
SO ORDERED.

osuty B Donde

CFOR B. DANIELS
ited States District Judge

 

 

 

 
 

EXHIBIT A
"$12,000,000

 
   

 

 

 

 

 

 

1 Ling N. Young

2 Virginia DiChiara $12,000,000
3 Kathy Cordero $10,000,000
4 Edward A. Nicholls $10,000,000
5 Valecia Parker $7,000,000

 

 

 

 

 

 

 

 
